Exhibit 10.1
DATED THIS 22ND DAY OF DECEMBER, 2009
ENSCO INTERNATIONAL PUBLIC LIMITED COMPANY
 
DEED OF ASSUMPTION
relating to
Equity Incentive Plans of Ensco International Incorporated
 

 



--------------------------------------------------------------------------------



 



DEED OF ASSUMPTION
OF
ENSCO INTERNATIONAL PUBLIC LIMITED COMPANY
This Deed relating to the equity incentive plans of ENSCO International
Incorporated (“Ensco Delaware”), as listed in Annex A and Annex B, is made on 22
December, 2009 by ENSCO INTERNATIONAL PUBLIC LIMITED COMPANY (incorporated in
England and Wales with registered number 7023598) whose registered office is at
ENSCO House, Badentoy Avenue, Badentoy Industrial Estate, Aberdeen, AB12 4YB,
Scotland (“Ensco UK”).
     WHEREAS, the board of directors and the stockholders of Ensco Delaware have
approved the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”), by and between Ensco Delaware and ENSCO Newcastle LLC;
     WHEREAS, pursuant to the Merger Agreement, Ensco Delaware will become a
wholly-owned subsidiary of Ensco UK;
     WHEREAS, pursuant to the Merger Agreement, each issued and outstanding
share of Ensco Delaware common stock will be converted into the right to receive
one American depositary share (“ADS”), which represents one Class A Ordinary
Share of Ensco UK and is evidenced by an American depositary receipt (“ADR”);
     WHEREAS, in connection with the Merger Agreement, Ensco UK proposes to
adopt and assume certain of the equity incentive plans previously sponsored by
Ensco Delaware and the outstanding awards thereunder (the “Assumed Plans”) and
agrees that ADSs shall be used or referenced in connection with rights granted
under certain other of the equity incentive plans that will remain sponsored by
Ensco Delaware (the “Remaining Plans”) (the “Assumption”);
     WHEREAS, in connection with the Merger Agreement, Ensco Delaware amended
the Assumed Plans and the Remaining Plans as necessary or appropriate (i) to
facilitate the assumption and adoption by Ensco UK of the applicable equity
incentive plans and the various rights, duties or obligations thereunder,
(ii) to reflect the issuance of ADSs or rights over ADSs (rather than shares of
Ensco Delaware common stock or rights over such shares) and the conversion of
Ensco Delaware common stock to ADSs, (iii) to provide for the appropriate
substitution of Ensco UK in place of Ensco Delaware where applicable, (iv) to
provide that the merger will not constitute a change in control under the terms
of the equity incentive plans, and (v) to comply with applicable English or U.S.
corporate or tax law requirements;
     WHEREAS, the Assumed Plans and the Remaining Plans (as so amended) are
annexed to this Deed of Assumption; and
     WHEREAS, upon the Merger Agreement becoming effective (the “Effective
Time”), Ensco UK desires to assume (1) sponsorship of the Assumed Plans, (2) the
rights and obligations of Ensco Delaware under the Assumed Plans, and (3) the
rights and obligations of Ensco Delaware related to the issuance of its
securities under the Remaining Plans;
NOW THIS DEED WITNESSES AS FOLLOWS:

A.   Ensco UK hereby declares, undertakes and agrees for the benefit of each
participant in the Assumed Plans that, with effect from the Effective Time, it
shall:   1.   accept assignment of and assume the Assumed Plans from Ensco
Delaware;

 



--------------------------------------------------------------------------------



 



2.   undertake and discharge all of the rights and obligations relating to
sponsorship of the Assumed Plans which have been undertaken and were to be
discharged by Ensco Delaware prior to the Effective Time;   3.   exercise all of
the powers of the plan sponsor relating to the Assumed Plans which were
exercised by Ensco Delaware prior to the Effective Time;   4.   be bound by the
terms of the Assumed Plans so that Ensco UK will be bound by the requirements,
without limitation, that:

  4.1   any outstanding Plan Award (as such term is defined in the Ensco
International Incorporated 2005 Long Term Incentive Plan ), any outstanding
Award (as such term is defined in the Ensco International Incorporated 1998
Incentive Plan) and any outstanding Benefit (as such term is defined in the
Ensco International Incorporated 2000 Stock Option Plan) and any other right to
shares of Ensco Delaware common stock, including rights to purchase shares of
Ensco Delaware common stock under The Ensco Multinational Savings Plan
(collectively, the “Assumed Awards”) shall be subject to the same terms and
conditions of the respective Assumed Plan (each as amended by Ensco Delaware) or
any agreement evidencing or relating to a Plan Award, Award, Benefit or other
right (each, a “Plan Document”, and collectively, the “Plan Documents”) as in
effect immediately prior to the effective date of this Deed, including the
vesting schedule set forth in the applicable Assumed Award, save for such
changes as are necessary to effectuate and reflect the assumption by Ensco UK of
the respective Assumed Plan and Assumed Award and the rights and obligations of
Ensco Delaware thereunder;     4.2   to the extent any Plan Document provides
for the grant, issuance, acquisition, delivery, holding or purchase of, or
otherwise relates to or references, shares of Ensco Delaware common stock or
rights to shares of Ensco Delaware common stock (or rights to receive benefits
or amounts by reference to those shares), then, pursuant to the terms hereof and
thereof, such Plan Document is hereby amended to provide for the grant,
issuance, acquisition, delivery, holding or purchase of, or otherwise relates to
or references, ADSs or ADRs or rights to ADSs or ADRs, as applicable (or rights
to receive benefits or amounts by reference to the ADSs), on a one-for-one
basis;     4.3   all references in the Assumed Plans to Ensco Delaware or its
predecessors are hereby amended to be references to Ensco UK, except where the
context dictates otherwise;     4.4   all references to the board of directors
(or relevant committee of the board of directors) in the Assumed Plans shall
henceforth be taken to be references to the board of directors of Ensco UK (or
relevant committee of the board of directors of Ensco UK), except where the
context dictates otherwise;     4.5   all outstanding Assumed Awards or any
other benefits available which have been granted under the Assumed Plans shall
remain outstanding pursuant to the terms outlined in this Deed;     4.6   each
Assumed Award shall, pursuant to the terms hereof and thereof, be exercisable,
issuable, held, available or vest upon the same terms and conditions as under
the applicable Plan Document, except that upon the exercise, issuance, holding,
availability or vesting of such Assumed Awards, as applicable, ADSs evidenced by
ADRs are hereby issuable or available in lieu of shares of Ensco Delaware common
stock on a one-for-one basis; and     4.7   if any benefits or amounts due are
determined by reference to ordinary shares, they will henceforth be determined
by reference to ADSs.

-2-



--------------------------------------------------------------------------------



 



5.   Ensco UK hereby assumes and adopts, for the time being, the form of
agreement adopted by Ensco Delaware for the issuance of Assumed Awards on and
after the Effective Time, with such amendments and modifications thereto as may
be necessary or appropriate to effectuate and reflect the requirements of
English law and to effectuate and reflect the assumption by Ensco UK of the
Assumed Plans and the form of agreement and the rights and obligations of Ensco
Delaware thereunder.   6.   Each Assumed Award that is a stock option shall have
the same exercise price for each ADS under the option, as the stock option had
previously for each share of Ensco common stock under the stock option.   7.  
Ensco UK hereby grants, conditional upon the Merger Agreement becoming
effective, each Assumed Award on the terms set out in this Deed. Each Assumed
Award shall be treated as coming into effect immediately on the Effective Time.
  8.   This deed shall be governed by and construed in accordance with the laws
of England and Wales.   B.   Ensco UK hereby declares, undertakes and agrees for
the benefit of each participant in the Remaining Plans that, with effect from
the Effective Time, it shall, to the extent the Remaining Plans provide for the
issuance, acquisition, delivery, holding or purchase of shares of, or otherwise
relate to or reference, Ensco Delaware common stock or rights to shares of Ensco
common stock (or rights to receive benefits or amounts by reference to those
shares), issue or cause to be issued, acquired, delivered, held, or purchased
ADSs or ADRs, as applicable, and such Plan is hereby amended to provide for the
issuance, acquisition, delivery, holding or purchase of, or otherwise relate to
or reference, ADSs or ADRS, as applicable (or rights to receive benefits or
other amounts by reference to ADSs determined in accordance with the Plan), on a
one-for-one basis.

IN WITNESS WHEREOF this Deed has been executed by Ensco UK on the date first
above written.

     
EXECUTED AS A DEED AND DELIVERED BY
  )
ENSCO INTERNATIONAL PUBLIC LIMITED COMPANY
  )
acting by:
  )

                /s/ James W. Swent III       James W. Swent III                 
  /s/ David A. Armour       David A. Armour           

-3-



--------------------------------------------------------------------------------



 



         

ANNEX A
Assumed Plans

1.   ENSCO International Incorporated 2005 Long Term Incentive Plan;   2.  
ENSCO International Incorporated 1998 Incentive Plan;   3.   ENSCO International
Incorporated 2000 Stock Option Plan; and   4.   The Ensco Multinational Savings
Plan

-4-



--------------------------------------------------------------------------------



 



ANNEX B
Remaining Plans

1.   ENSCO Savings Plan;   2.   ENSCO International Incorporated 2005
Supplemental Executive Retirement Plan;   3.   ENSCO International Incorporated
2005 Non-Employee Director Deferred Compensation Plan;   4.   ENSCO
International Incorporated Supplemental Executive Retirement Plan; and   5.  
ENSCO International Incorporated Non-Employee Director Deferred Compensation
Plan.

-5-